EXHIBIT 8
Elizabeth P. Papez
Patrick F. Stokes
Gibson Dunn & Crutcher LLP
1050 Connecticut Avenue, N.W.
Washington, D.C. 20036-5306

       Re:    Conferral on the Temporary Restraining Order served on White Peaks Capital LLC and
              NOVA WPC LLC

Dear Elizabeth and Patrick –

I am writing to follow up on our conferral conversations regarding the Temporary Restraining Order
issued against my clients White Peaks Capital LLC and NOVA WPC LLC in EDVA Case No. 1:20-cv-484. As I
expressed previously, my client Kyle Ramstetter (controlling manager of White Peaks Capital and NOVA
WPC LLC) is cooperating with the government in its ongoing investigation of the events referenced in
your complaint.

Regarding the non-monetary aspects of the TRO, as we discussed, White Peaks and NOVA are not in
possession of any Amazon confidential or non-public proprietary information. White Peaks and NOVA
(and their principals) understand their obligations under paragraphs 6-8 of the TRO and will comply with
these provisions.

With respect to the monetary conditions of the TRO, as previously referenced, Mr. Ramstetter is
cooperating with the government in its criminal investigation. As part of this cooperation, all proceeds
from the what you refer to as the “Direct Purchase Enterprise” that were within the custody and control
of White Peaks LLC and NOVA WPC LLC have been forfeited to the federal government. Mr. Ramstetter
voluntarily relinquished these funds and waived his right to assert any defense to forfeiture proceedings.
At present, no monetary assets remain in the possession or control of White Peaks LLC or NOVA WPC
LLC.

Moreover, as you already know from Mr. Watson’s “Last Words” email sent on April 2, 2020 (referenced
in Exhibit 34 to your Complaint and TRO request), a portion of the proceeds from the White Peaks
transaction was paid to an entity under Mr. Watson’s control.

I look forward to continued discussions as we work to mutually resolve this matter.

Sincerely,



Jamie Hughes Hubbard
